EXHIBIT 10.2
 
CONSULTING AGREEMENT


THIS AGREEMENT is made and entered into on October 14, 2011 and effective as of
the Closing Date, by and between Tech Disposal, Inc., an Ohio corporation (the
“Company”), and Two Fat Greeks, Inc., an Ohio corporation (“Consultant”).


Recitals


A.     Contemporaneously herewith, E-Waste Systems, Inc. (“Buyer”) has acquired
all of the capital stock of the Company pursuant to a Stock Purchase Agreement
dated September 21, 2011 (the “Purchase Agreement”), and by virtue of such
purchase, Buyer hereafter intends to continue and expand the business heretofore
conducted by the Company.


B.     Prior to the date hereof, George Pardos (“Pardos”), who is a shareholder,
and president of Consultant, served as the president and sole director of the
Company.  As such, Pardos, and Consultant (by and through Pardos) have
considerable experience with the Company and possess valuable information and
knowledge about the operational and business affairs of the Company including,
without limitation, information about its customers, suppliers, distributors,
and sales representatives and its methods of doing business with the foregoing.


C.     In connection with the acquisition by Buyer of the capital stock of the
Company, and subject to the terms set forth herein, the Company desires to
engage Consultant, and Consultant desires to be engaged by Company.


ACCORDINGLY, it is agreed as follows:


1.     Engagement of Services.  The Company hereby agrees to engage Consultant
and Consultant hereby accepts the engagement with the Company in accordance with
the terms and conditions set forth in this Agreement.  The Consultant, by and
through Pardos, shall devote sufficient working time, skill, knowledge, and
attention to the business of the Company to satisfy Consultant’s duties under
this Agreement.
 
2.     Term.  Subject to Section 6 of this Agreement, the term of this Agreement
hereunder shall be one (1) year commencing on the Closing Date (the
“Term”).  Subsequent to the Term, if the Consultant is still engaged by the
Company, the Company and the Consultant can each terminate this Agreement
without cause with five (5) days written notice.
 
3.     Duties.  Consultant through Pardos shall provide services as General
Manager of the Company or such other services for and on behalf of the Company
as the Company, through one or more of its duly-authorized officers, may assign
to Consultant from time to time, provided however, that Consultant will not be
unreasonably assigned to any function that does not have comparable status,
level of responsibilities and duties as the position initially assumed under
this Agreement.  Consultant, by and through Pardos, shall perform such services
and duties for the Company as are usually and customarily required of a person
holding the position of General Manager (or other position as assigned by the
Company) in the industry in which the Company does business.
 
 
 

 
- 1 -

--------------------------------------------------------------------------------

 



 
Consultant and Pardos on behalf of the Consultant shall promptly obey, comply
with and be subject to all rules, regulations and orders that may from time to
time be issued by the Company and that are in keeping with Consultant’s relation
with the Company and such rules, regulations and orders shall have the same
force and effect as though they were written into this Agreement at this time,
including without limitation Buyer's code of business conduct & ethics policies,
insider trading policies, and confidentiality requirements.  The services to be
performed by Consultant shall be principally rendered in or about metropolitan
Columbus Ohio (“Consultant’s Principal Place of Business”), together with such
business travel as may be necessary for Consultant to satisfactorily perform the
duties required under this Agreement.  Consultant shall report directly to the
Board of Directors and/or President of the Company.
 
4.     Fees for Services.
 
(a)   Service Fee.  Consultant shall be compensated at Four Thousand Five
Hundred and 00/100’s dollars ($4,500.00) per month for consulting services
rendered, which shall be paid on a monthly basis following the submission of an
invoice showing the amount of hours of services and travel performed by
Consultant for the benefit of the Company.
 
(b)   Expense Reimbursement.  The Company shall promptly pay, upon submission of
appropriate vouchers and supporting documentation, all expenses of Consultant
incurred in connection with the rendering of services to or on behalf of the
Company pursuant to this Agreement in accordance with the Company’s usual and
ordinary practices.
 
5.    Termination of Engagement.
 
(a)   By the Company for Cause.  The Company may terminate the engagement of
Consultant at any time for Cause.  The following actions on the part of
Consultant, singly or in the aggregate, having an adverse effect on the Company,
financial or otherwise, in the good faith determination of the Company, shall be
considered as “Cause”:
 
(i)      Personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, conviction of a misdemeanor involving moral turpitude
or felony by Pardos, which is substantially related to Pardos’s services for
Consultant under this Agreement, or his habitual use of alcohol or controlled
substances:  (1) which materially impairs Pardos’s ability to carry out his
duties on behalf of Consultant under this Agreement; and (2) as to which the
Company makes a good faith determination that such conduct has occurred and that
such conduct meets the standard set forth in the preceding clause (1) of this
sentence;
 
(ii)     Rendering any assistance to any third party in that third party’s
competitive efforts against the Company or Buyer;
 
(iii)    Using proprietary information, trade secrets, or customer or supplier
lists of the Company or Buyer for Consultant’s or Pardos’s own benefit or in any
way adverse to the interests of the Company or Buyer;
 
 

 
- 2 -

--------------------------------------------------------------------------------

 



 
(iv)    Failure by Consultant to provide services through Pardos or failure by
Consultant to perform duties reasonably assigned to Consultant hereunder, so
that such duties are not performed in a professional and competent manner for a
continuous and identifiable period of two consecutive weeks, which breach, if
capable of being cured, is not cured by Consultant within ten (10) days after
written notice thereof has been delivered to Consultant; or
 
(v)     Breach of any of the restrictive covenants set forth in Section 6 during
the term of this Agreement.
 
Termination of engagement for Cause shall be effective only upon written notice
thereof to Consultant setting forth the details of the basis therefor and the
expiration of any applicable cure period.
 
(b)   Effect of Termination for Cause.  Upon termination of Consultant hereunder
by the Company pursuant to Section 5(a) above, Consultant’s service fees and
expense reimbursements under this Agreement shall cease as of the date of
termination, but Consultant shall receive (i) its service fee provided for in
Section 4(a) of this Agreement accrued to that date and (ii) expense
reimbursements to the extent provided in Section 4(b) of this Agreement.  Upon
such termination for Cause, Consultant and Pardos shall immediately deliver to
and leave with the Company all documents, computers, records, manuals, notes,
notebooks, reports and similar repositories owned by the Company which contain
any confidential information of the Company; the Company or any of its
respective affiliates, shall make reasonable and prompt arrangements to transfer
and/or delete (as requested by Consultant or Pardos) all such confidential
information owned by Consultant, Pardos or any of their affiliates from
computers or other personal electronic equipment owed by any of them; and
Consultant and Pardos shall immediately deliver to the Company all customer
lists and all other materials relating to the Company’s business and all copies
thereof, whether prepared by Consultant, Pardos or others, and which are in
Consultant’s or Pardos’s possession or control.  In the event the Company
terminates this Agreement for Cause under Section 5(a), the Earnout Amount in
accordance with Section 2.6 of the Purchase Agreement shall be forfeited.
 
(c)   Other Termination by the Company.  The Company may terminate this
Agreement at any time by providing at least thirty (30) days written notice to
Consultant.  Upon such termination, Consultant’s service fees and expense
reimbursements under this Agreement shall cease as of the date of termination,
but Consultant shall receive (i) its service fee provided for in Section 4(a) of
this Agreement accrued to that date and (ii) expense reimbursements to the
extent provided in Section 4(b) of this Agreement.  In the event the Company
terminates under this Section 5(c) prior to the end of the Term, the Earnout
Amount in accordance with Section 2.6 of the Purchase Agreement shall NOT be
forfeited.
 
(d)   Termination by Consultant.  Consultant may terminate this Agreement at any
time by providing at least thirty (30) days written notice to the Company.  Upon
such termination, Consultant’s service fees and expense reimbursements under
this Agreement shall cease as of the date of termination, but Consultant shall
receive (i) its service fee provided for in Section 4(a) of this Agreement
accrued to that date and (ii) expense reimbursements to the extent provided in
Section 4(b) of this Agreement.  In the event the Consultant terminates under
this Section 5(d) prior to the end of the Term without the consent of the
Company, the Earnout Amount in accordance with Section 2.6 of the Purchase
Agreement shall be forfeited.
 
 
 

 
- 3 -

--------------------------------------------------------------------------------

 



 
(e)      Death of Pardos.  This Agreement shall terminate upon the death of
Pardos.  Upon Pardos’s death, Consultant’s service fees and expense
reimbursements under this Agreement shall cease as of the date of his death, but
Consultant shall receive (i) its service fee provided for in Section 4(a) of
this Agreement accrued to that date and (ii) expense reimbursements to the
extent provided in Section 4(b) of this Agreement.
 
(f)      Disability of Pardos.  Upon the total disability of Pardos, and if such
total disability continues for a period of sixty (60) days from the onset of
such disability, the Company may terminate this Agreement and Consultant’s
service fees and expense reimbursements under this Agreement shall cease as of
the date of termination, but Consultant shall receive (i) its service fee
provided for in Section 4(a) of this Agreement accrued to that date and
(ii) expense reimbursements to the extent provided in Section 4(b) of this
Agreement.  The term “total disability”, for purposes of this Agreement, shall
be considered to be a disability which prevents Pardos from performing the
essential duties for and on behalf of Consultant, as assigned to Consultant by
the Company under this Agreement.
 
6.      Restrictive Covenants.
 
(a)       For purposes of this Agreement:
 
(i)      “Business Territory” means a geographic area comprised of the State of
Ohio.
 
(ii)     “Person” means and includes an individual, partnership, limited
liability company, association, corporation, trust, unincorporated organization
or any other entity or organization, including a government or any department,
agency or political subdivision thereof.
 
(iii)    “Protected Business” means the Acquired Business operated by the
Company (as defined in the Purchase Agreement), including without limitation,
electronic waste recycling, selling used electronic hardware and parts,
providing refurbishment services for electronics, providing asset recovery
services for electronics, and providing other end-of-life services for
electronics as heretofore conducted by the Company and hereafter conducted by
the Company and Buyer (or an affiliate or subsidiary of Buyer) as a result of
the purchase by Buyer of all of the capital stock of the Company pursuant to the
Purchase Agreement.
 
(b)       During the Term and any additional period the Consultant is engaged by
the Company and for a period of twelve (12) months following the termination of
Consultant’s engagement with the Company, for Cause pursuant to Section 5(a) of
this Agreement, Consultant and Pardos agree that they will not, directly or
indirectly, either individually or as an employee, agent, partner, officer,
principal, director, shareholder, consultant, lender or in any other capacity
whatsoever, (i) participate or engage in, or own or have any interest in or
assist in any way or capacity any Person that is engaged in, any business that
is competitive with the Protected Business within the Business Territory,
(ii) entice, induce, or in any manner influence any person who is an employee of
the Protected Business to leave such service or hire any such person,
(iii) contact or solicit any Person within the Business Territory that is (or,
at any time within the one-year period immediately prior to the date
Consultant’s engagement with the Company terminated, was) a customer (including
all distributors) of the Protected Business for the purpose
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 

of providing products, services or business competitive with that provided by
the Company through the Protected Business, or provide any such products,
services or business to any such Person, (iv) request or advise any suppliers,
distributors, independent sales representatives, customers or accounts of the
Protected Business to withdraw, curtail or cancel any business that is placed
with the Company, (v) use or disclose, or cause to be used or disclosed, any
secret, confidential or proprietary information of the Protected Business,
regardless of the fact that Consultant or Pardos may have participated in the
development of that information, or (vi) make any disparaging remarks about the
Protected Business or about Buyer, the Company or its or their affiliates,
employees or officers, or its or their services, practices or conduct.
 
7.            Reasonableness of Restrictions.
 
(a)     The parties acknowledge and agree that (i) the operations of the Company
extend throughout the Business Territory and that the Company has operated and
the Company will operate the Protected Business throughout the Business
Territory, (ii) the customer contacts and relations of such Protected Business
are established and maintained at great expense and that Consultant and Pardos
have had and will have unique and extensive exposure to and personal contact
with such Protected Business customers throughout the Business Territory that
has enabled and will enable them to establish a unique relationship with those
customers and that, unless restricted, would enable him/it to compete unfairly
with the Company, and (iii) such Protected Business customers, business
connections, services, products, customer lists, procedures, operations and
other information were acquired by the Company at great expense, are protected
as confidential information and provide the Company and the Protected Business
with a substantial competitive advantage.
 
(b)     The parties further agree that the terms and conditions of the
restrictive covenants contained in Section 7 above are reasonable and necessary
for the protection of the business, intellectual property, trade secrets and
confidential information of the Company and to prevent damage or loss to the
Company as a result of action taken by Consultant and Pardos.  Consultant and
Pardos acknowledge that the noncompete restrictions and nondisclosure of
confidential information restrictions contained in this Agreement are reasonable
and the consideration provided for herein is sufficient to fully and adequately
compensate Consultant for agreeing to such restrictions.  Consultant
acknowledges that it could continue to actively operate and earn sufficient
compensation without breaching any of the restrictions contained in this
Agreement.  Pardos acknowledges that he could continue to earn sufficient
compensation from Consultant or otherwise without breaching any of the
restrictions contained in this Agreement.  The parties further agree that the
covenants set forth in Section 7 above have been negotiated with advice of
counsel in the course of the sale of a business and its goodwill, from which
Pardos received substantial economic benefit, and therefore the parties agree
that such covenants should and shall be enforced to the fullest extent permitted
by law.
 
(c)      In the event that, notwithstanding the foregoing, any or any part of
the covenants set forth in Section 7 above shall be held to be invalid or
unenforceable, the remaining parts thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein.  Accordingly, if in any judicial proceeding, a court
determines that any or any part of such covenants is unenforceable because it
covers too extensive a geographical area or survives too long a period of time,
or for any other reason, then the parties intend that such covenant shall be
deemed to cover only such maximum geographical area and maximum time period and
shall otherwise be deemed limited in such manner as shall be enforceable by such
court.
 
 

 
 
- 5 -

--------------------------------------------------------------------------------

 



 
(d)      The parties agree that nothing in this Agreement shall be construed to
limit or negate the statutory or common law of torts or trade secrets where it
provides the Company with broader protection than that provided herein.
 
8.             Sanctions for Relief.
 
(a)      The parties agree that any breach by Consultant or Pardos of the
provisions of Section 7 of this Agreement could cause irreparable damage to the
Company, that the remedy at law for any breach by Consultant or Pardos of the
covenants in Section 7 above may be inadequate and that the Company shall be
entitled to injunctive relief without bond.  Such injunctive relief shall not be
exclusive, but shall be in addition to any other rights or remedies the Company
may have hereunder or at law for such breach.
 
(b)      Consultant and Pardos further covenant and agree that, should
Consultant or Pardos violate any of the covenants or agreements set forth in
Section 7 above, Buyer and the Company shall be entitled to an accounting and
repayment of all profits or benefits which such Consultant directly or
indirectly has realized and/or may realize as a result of any such violation;
and such remedy shall be in addition to and not in limitation of any injunctive
relief or other rights or remedies to which Buyer or the Company is or may be
entitled at law or in equity or under this Agreement.
 
9.           Attorney Fees.  In the event of any litigation or other proceeding
between the parties hereto involving this Agreement or the respective rights of
the parties hereunder, the prevailing party in such litigation or other
proceeding shall be entitled to recover from the other party all reasonable
costs, attorney’s fees, professional fees and other expenses incurred by such
prevailing party in such litigation or proceeding.
 
10.          No Waiver.  The failure of the parties hereto to insist, in any one
or more instances, upon performance of any provision of this Agreement shall not
be construed as a waiver or relinquishment of any right granted hereunder or of
the future performance of any such provision.
 
11.         Applicable Law.  The parties agree that the terms and conditions of
this Agreement and the rights and obligations created and assumed thereunder
shall be governed by and construed according to the laws of the state of Ohio,
excluding any choice of law rules that might direct the application of the laws
of another jurisdiction.
 
12.         Arbitration Procedure.  Except for injunctive relief, any dispute,
claim or controversy arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by arbitration in Columbus, Ohio, before one
arbitrator.  The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures.  Judgment on the Award may be
entered in any court having jurisdiction. This clause shall not preclude parties
from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.  The arbitrator may, in the Award, allocate all or
part of the costs of the arbitration, including the fees of the arbitrator and
the reasonable attorneys’ fees of the prevailing party.
 
 
 

 
 
- 6 -

--------------------------------------------------------------------------------

 



 
13.        Benefit.  This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by and against the Company and its
successors and assigns, and Consultant, and his heirs, beneficiaries and legal
representatives.
 
14.        Entire Agreement; Modification.  This Agreement constitutes the
entire agreement and understanding between the Company and Consultant with
respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions of the parties, whether oral or
written, pertaining thereto, and no representations, promises, agreements or
understandings, whether written or oral, not herein contained shall be of any
force or effect.  This Agreement shall not be modified or amended except by an
instrument in writing signed by or on behalf of the parties hereto.
 
15.        Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be considered delivered in all respects
when it has been delivered by hand or overnight courier, by acknowledged
facsimile transmission followed by the original sent by certified mail, return
receipt requested, or three (3) days after it is mailed by certified mail,
return receipt requested, first class postage prepaid, addressed as follows:

 
To the Company:
 
A145-157 St. John St
London, England, EC1V 4PW
 
UK Fax: +44 (0) 207 681 1088
To Consultant:
 
Two Fat Greeks, Inc.
 
Attn:  George Pardos, President
6124 Early Light
Galloway, OH  USA 43119
 
Fax:  None
 
With a copy to:
 
Chad Wiener
Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, WI  53202
Fax:  414-978-8918
With copy to:
 
David S. Jackson
Gordon Bibart Jackson, LLC
150 E. Wilson Bridge Road, Ste. 215
Worthington, OH 43085
Fax:  614-410-9049

 
or such other addresses as shall be similarly furnished in writing by either
party.
 
16.        Counterparts; Facsimile Signature.  This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.  Each of the parties to
this Agreement agrees that a signature affixed to a counterpart of this
Agreement and delivered by facsimile or other electronic transmission by any
person is intended to be its, his or his signature and shall be valid, binding
and enforceable against such person.
 
 

 
- 7 -

--------------------------------------------------------------------------------

 



 
17.        Definitions.  Terms used but not defined herein shall have the
meaning ascribed to them in the Purchase Agreement.
 
18.       Relationship of Parties.  The Company and Consultant agree that the
relationship between them created by this Agreement is that of company and
independent contractor. Consultant agrees that no withholdings will be made by
the Company for any federal, state or local taxes, social security, FICA or
other federal, state or local taxes from the amounts paid to Consultant by the
Company pursuant to this Agreement, and further agrees that Consultant will not
be entitled to any benefits payable by the Company to its employees, including
but not limited to insurance, workers’ compensation, unemployment compensation,
and the like.
 


 


 


 


 


 


 


 


 
 
[SIGNATURE PAGE FOLLOWS]

 
 
 
 

 
- 8 -

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, each of the parties has executed this Agreement all as of
the day and year first above written, but effective as of the Closing Date.
 


COMPANY:
 
TECH DISPOSAL, INC.




By: /s/   Martin Nielson                                                        
Name:    Martin Nielson
Title:      President




CONSULTANT:
 
TWO FAT GREEKS, INC.




By: /s/  George Pardos                                                          
Name:   George Pardos
Title:     President


 
 

 





 
- 9 -

--------------------------------------------------------------------------------

 
